Name: Commission Implementing Decision (EU) 2016/575 of 29 March 2016 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document C(2016) 1702) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: demography and population;  economic geography;  technology and technical regulations;  consumption;  industrial structures and policy;  marketing
 Date Published: 2016-04-14

 14.4.2016 EN Official Journal of the European Union L 98/4 COMMISSION IMPLEMENTING DECISION (EU) 2016/575 of 29 March 2016 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document C(2016) 1702) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 13 thereof, Whereas: (1) Commission Decision 2006/502/EC (2) requires Member States to take measures to ensure that only lighters that are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters. (2) Decision 2006/502/EC was adopted in accordance with the provisions set out in Article 13 of Directive 2001/95/EC, which restrict the validity of such decisions to a period of maximum 1 year, and allow it to be extended for additional periods not exceeding 1 year. (3) The validity of Decision 2006/502/EC was extended by 1-year periods, by (in chronological order): Commission Decision 2007/231/EC (3) until 11 May 2008, Commission Decision 2008/322/EC (4) until 11 May 2009, Commission Decision 2009/298/EC (5) until 11 May 2010, Commission Decision 2010/157/EU (6) until 11 May 2011, Commission Decision 2011/176/EU (7) until 11 May 2012, Commission Implementing Decision 2012/53/EU (8) until 11 May 2013, Commission Implementing Decision 2013/113/EU (9) until 11 May 2014, Commission Implementing Decision 2014/61/EU (10) until 11 May 2015 and Commission Implementing Decision (EU) 2015/249 (11) until 11 May 2016. (4) Lighters that are not child-resistant are still being placed on the market. Reinforced market surveillance activities should further reduce the numbers of such products present on the market. (5) In the absence of other satisfactory measures addressing the child-safety of lighters, it is necessary to extend the validity of Decision 2006/502/EC for a further 12 months. (6) Decision 2006/502/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 Article 6(2) of Decision 2006/502/EC is replaced by the following: 2. This Decision shall apply until 11 May 2017.. Article 2 Member States shall take the necessary measures to comply with this Decision by 11 May 2016 at the latest and shall publish details of these measures. They shall inform the Commission of the measures taken without delay. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 March 2016. For the Commission VÃ ra JOUROVÃ  Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) Commission Decision 2006/502/EC of 11 May 2006 requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 198, 20.7.2006, p. 41). (3) Commission Decision 2007/231/EC of 12 April 2007 amending Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 99, 14.4.2007, p. 16). (4) Commission Decision 2008/322/EC of 18 April 2008 prolonging the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 109, 19.4.2008, p. 40). (5) Commission Decision 2009/298/EC of 26 March 2009 prolonging the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 81, 27.3.2009, p. 23). (6) Commission Decision 2010/157/EU of 12 March 2010 prolonging the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 67, 17.3.2010, p. 9). (7) Commission Decision 2011/176/EU of 21 March 2011 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 76, 22.3.2011, p. 99). (8) Commission Implementing Decision 2012/53/EU of 27 January 2012 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 27, 31.1.2012, p. 24). (9) Commission Implementing Decision 2013/113/EU of 1 March 2013 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 61, 5.3.2013, p. 11). (10) Commission Implementing Decision 2014/61/EU of 5 February 2014 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 38, 7.2.2014, p. 43). (11) Commission Implementing Decision (EU) 2015/249 of 10 February 2015 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (OJ L 41, 17.2.2015, p. 41).